DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 contains the limitations “a first solar cell comprising a first conductive foil, wherein the first conductive foil is a single layer of material having a first portion 
	a second solar cell comprising a second conductive foil, wherein the second conductive foil is a single layer of material having a first portion coupled to doped polysilicon regions disposed over a back side of the second solar cell and a second portion extending from an edge of the second solar cell”. 
The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the doped polysilicon regions? Does the second solar cell include the second conductive foil and the doped polysilicon regions? If so, how can the first conductive foil extend from an edge of the first solar cell and the second conductive foil extend from an edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the doped polysilicon regions to be part of the solar cells and the first conductive foil to be disposed on (and not a part of) the first solar cell and the second conductive foil to be disposed on (and not a part of) the second solar cell.  

Claims 22-27 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof.






Claim 24 contains the limitation “wherein the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell”. The metes and bounds of the first solar cell are unclear as discussed above with respect to claim 21. Does the first solar cell include the first conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell.  

Claim 26 contains the limitation “further comprising: a gap between the first solar cell and the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear as discussed above with respect to claim 21. Does the first 

Claim 28 contains the limitations “a first solar cell comprising a first conductive foil, wherein the first conductive foil is a single layer of material having a first portion coupled to doped polysilicon regions disposed over a side of the first solar cell and a second portion extending from an edge of the first solar cell;
	a second solar cell comprising a second conductive foil, wherein the second conductive foil is a single layer of material having a first portion coupled to doped polysilicon regions disposed over a side of the second solar cell and a second portion extending from an edge of the second solar cell”. 
The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the doped polysilicon regions? Does the second solar cell include the second conductive foil and the doped polysilicon regions? If so, how can the first conductive foil extend from an edge of the first solar cell and the second conductive foil extend from an edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the doped polysilicon regions to be part of the solar cells and the first 
The limitation “the side of the second solar cell corresponding to the back side of first solar cell” is also unclear. What structure is required by this limitation?


Claims 28-34 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof.

Claim 29 contains the limitation “a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear as discussed above with respect to claim 28. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell and the second conductive foil extend from the edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell and the second conductive foil to be disposed on the second solar cell.     

Claim 31 contains the limitation “wherein the second portion of the first conductive foil extends less than 2 mm past the edge of the first solar cell”. The metes 

Claim 33 contains the limitation “further comprising: a gap between the first solar cell and the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear as discussed above with respect to claim 28. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can there be a gap between the first and second solar cells if there is a joint between the first conductive foil and the second conductive foil? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell and the second conductive foil to be disposed on the second solar cell.  

Claim 35 contains the limitations “a first solar cell comprising a first conductive foil, wherein the first conductive foil is a single layer of material having a first portion coupled to doped polysilicon regions disposed over a back side of the first solar cell and a second portion extending from an edge of the first solar cell;
	a second solar cell comprising a second conductive foil, wherein the second conductive foil is a single layer of material having a first portion coupled to doped 
The metes and bounds of the first solar cell and the second solar cell are unclear. Does the first solar cell include the first conductive foil and the doped polysilicon regions? Does the second solar cell include the second conductive foil and the doped polysilicon regions? If so, how can the first conductive foil extend from an edge of the first solar cell and the second conductive foil extend from an edge of the second solar cell? For the purpose of this Office Action, the claims will be treated as requiring the doped polysilicon regions to be part of the solar cells and the first conductive foil to be disposed on (and not a part of) the first solar cell and the second conductive foil to be disposed on (and not a part of) the second solar cell.  

Claims 36-40 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof.

Claim 36 contains the limitation “a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear as discussed above with respect to claim 35. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can the first conductive foil extend from the edge of the solar cell and the second conductive foil extend from the edge of the second solar cell? For the purpose of this 

Claim 39 contains the limitation “further comprising: a gap between the first solar cell and the second solar cell”. The metes and bounds of the first solar cell and the second solar cell are unclear as discussed above with respect to claim 35. Does the first solar cell include the first conductive foil and the second solar cell include the second conductive foil? If so, how can there be a gap between the first and second solar cells if there is a joint between the first conductive foil and the second conductive foil? For the purpose of this Office Action, the claims will be treated as requiring the first conductive foil to be disposed on the first solar cell and the second conductive foil to be disposed on the second solar cell.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2009/0139557) in view of Takeyama et al. (US 2001/0029976) and Funakoshi (US 2010/0018565) and Manning (US 2012/0138135).

Regarding claim 21, Rose discloses a photovoltaic (“PV”) string in Figure 3A, comprising:
a first solar cell (902) comprising a first conductive busbar interconnector (922), wherein the first conductive busbar interconnector (922) is a single layer of material having a first portion coupled to a semiconductor region (p-type and n-type diffusion 
	a second solar cell (900) comprising a second conductive busbar interconnector (920), wherein the second conductive busbar interconnector (920) is a single layer of material having a first portion coupled to a semiconductor region (p-type and n-type diffusion regions, [4]) disposed on a back side of the second solar cell (900) ([4], [17], [23] and claim 1) and a second portion (portion that overlaps with first conductive busbar interconnector 922), and wherein the second portion of the first conductive busbar interconnector overlaps the second portion of the second conductive busbar interconnector (See overlapping portion of interconnectors 922 and 920 in Figure 3A and [23]); and
	one or more joints (busbar connection joint 924) between and directly coupling the second portion of the first conductive busbar interconnector (922) and the second portion of the second conductive busbar interconnector (920) (Figure 3A and [23]).

Rose discloses that the second portion of the first conductive busbar interconnector (922) extends from an edge of the first solar cell (902) (As shown in Figure 3A, busbar 922 has a portion that extends past the edge of the first solar cell 902), but Rose does not explicitly disclose that the second portion of the second conductive busbar interconnector extends from an edge of the second solar cell.



It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the second conductive busbar interconnector of Rose such that the second portion of the second conductive busbar interconnector extends from an edge of the second solar cell, as taught by Takeyama, because the structure taught by Takeyama allows for a reliable series connected photovoltaic element module without damaging the photovoltaic cells that is produced at a high speed and is easy to automate (Takeyama, [30],  [154]).
	
Rose does not explicitly disclose that the first and second conductive busbar interconnectors are made of a conductive foil.

Funakoshi discloses an inter-connector for back contact solar cells made of an aluminum foil having a thickness of 10 microns ([122]). 
	


Modified Rose does not disclose that the first and second solar cells comprises doped polysilicon regions on the back side and wherein the first and second conductive foils are coupled to the doped polysilicon regions. 
Manning discloses a back contact solar cell in Figure 2L comprising a silicon substrate (200) and doped polysilicon regions (220, 222) disposed over the back side of the silicon substrate (200) ([39]-[41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the doped diffusion regions in the first and second solar cells of modified Rose with the doped polysilicon regions disposed on the back of the silicon substrate, as taught by Manning, because such a modification would amount to nothing more than the simple substitution of one known back contact solar cell structure for another to obtain predictable results.




	Regarding claim 23, modified Rose discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 24, modified Rose discloses all of the claim limitations as set forth above. Modified Rose additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Rose, Figure 3A and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion of the first conductive foil extending past the edge of the first cell that is less than 2mm and does not have to include the entire section extending past the edge of the cell).



Regarding claim 26, modified Rose discloses all of the claim limitations as set forth above. Rose additionally discloses a gap between the first solar cell and the second solar cell (Figure 3A).

Regarding claim 27, modified Rose discloses all of the claim limitations as set forth above. Rose additionally discloses that the one or more joints (connection joint 924) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (solder, [42] and claims 2 and 14).

Regarding claim 28, Rose discloses a photovoltaic (“PV”) string in Figure 3A, comprising:
a first solar cell (902) comprising a first conductive busbar interconnector (922), wherein the first conductive busbar interconnector (922) is a single layer of material having a first portion coupled to a semiconductor region (p-type and n-type diffusion regions, [4]) disposed on a side of the first solar cell (902) ([4], [17], [23] and claim 1) and a second portion extending from an edge of the first solar cell (As shown in Figure 3A, busbar 922 has a portion that extends past the edge of the first solar cell 902);
	a second solar cell (900) comprising a second conductive busbar interconnector (920), wherein the second conductive busbar interconnector (920) is a single layer of 
	one or more joints (busbar connection joint 924) between and directly coupling the second portion of the first conductive busbar interconnector (922) and the second portion of the second conductive busbar interconnector (920) (Figure 3A and [23]).

Rose discloses that the second portion of the first conductive busbar interconnector (922) extends from an edge of the first solar cell (902) (As shown in Figure 3A, busbar 922 has a portion that extends past the edge of the first solar cell 902), but Rose does not explicitly disclose that the second portion of the second conductive busbar interconnector extends from an edge of the second solar cell.

	Takeyama discloses a photovoltaic string in Figures 2A-C comprising a first solar cell (photovoltaic element 1) comprising a first interconnector (107) with a portion extending from an edge of the first solar cell (Figures 2B-2C and [149]) and a second solar cell (photovoltaic element 2) with a second interconnector (109) with a portion extending from an edge of the second solar cell (Figure 2B-2C and [149]), wherein the 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the second conductive busbar interconnector of Rose such that the second portion of the second conductive busbar interconnector extends from an edge of the second solar cell, as taught by Takeyama, because the structure taught by Takeyama allows for a reliable series connected photovoltaic element module without damaging the photovoltaic cells that is produced at a high speed and is easy to automate (Takeyama, [30],  [154]).
	
Rose does not explicitly disclose that the first and second conductive busbar interconnectors are made of a conductive foil.

Funakoshi discloses an inter-connector for back contact solar cells made of an aluminum foil having a thickness of 10 microns ([122]). 
	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a 10 micron thick aluminum foil as the first and second conductive busbar interconnectors in the device of Rose, as taught by Funakoshi, because aluminum foil has a high conductivity and is a known material for use as a solar cell inter-connector and such a combination would result in nothing more than the 

Modified Rose does not disclose that the first and second solar cells comprises doped polysilicon regions on the back side and wherein the first and second conductive foils are coupled to the doped polysilicon regions. 
Manning discloses a back contact solar cell in Figure 2L comprising a silicon substrate (200) and doped polysilicon regions (220, 222) disposed over the back side of the silicon substrate (200) ([39]-[41]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the doped diffusion regions in the first and second solar cells of modified Rose with the doped polysilicon regions disposed on the back of the silicon substrate, as taught by Manning, because such a modification would amount to nothing more than the simple substitution of one known back contact solar cell structure for another to obtain predictable results.

Regarding claim 29, modified Rose discloses all of the claim limitations as set forth above. Modified Rose additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. 

Regarding claim 30, modified Rose discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil has a thickness of less than or equal to 50 microns (see 10 microns, [122]).

Regarding claim 31, modified Rose discloses all of the claim limitations as set forth above. Modified Rose additionally discloses that the second portion of the first conductive foil extends less than 2 mm from the edge of the first solar cell (Rose, Figure 3A and Takeyama, Figure 2C, it is noted that the second portion can be defined as any portion of the first conductive foil extending past the edge of the first cell that is less than 2mm and does not have to include the entire section extending past the edge of the cell).

Regarding claim 32, modified Rose discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 33, modified Rose discloses all of the claim limitations as set forth above. Rose additionally discloses a gap between the first solar cell and the second solar cell (Figure 3A).



Regarding claim 35, Rose discloses a photovoltaic (“PV”) string in Figure 3A, comprising:
a first solar cell (902) comprising a first conductive busbar interconnector (922), wherein the first conductive busbar interconnector (922) is a single layer of material having a first portion coupled to a semiconductor region (p-type and n-type diffusion regions, [4]) disposed on a back side of the first solar cell (902) ([4], [17], [23] and claim 1) and a second portion extending from an edge of the first solar cell (As shown in Figure 3A, busbar 922 has a portion that extends past the edge of the first solar cell 902);
	a second solar cell (900) comprising a second conductive busbar interconnector (920), wherein the second conductive busbar interconnector (920) is a single layer of material having a first portion coupled to a semiconductor region (p-type and n-type diffusion regions, [4]) disposed on a back side of the second solar cell (900) ([4], [17], [23] and claim 1) and a second portion (portion that overlaps with first conductive busbar interconnector 922), and wherein the second portion of the first conductive busbar interconnector overlaps the second portion of the second conductive busbar interconnector (See overlapping portion of interconnectors 922 and 920 in Figure 3A and [23]); and


Rose discloses that the second portion of the first conductive busbar interconnector (922) extends from an edge of the first solar cell (902) (As shown in Figure 3A, busbar 922 has a portion that extends past the edge of the first solar cell 902), but Rose does not explicitly disclose that the second portion of the second conductive busbar interconnector extends from an edge of the second solar cell.

	Takeyama discloses a photovoltaic string in Figures 2A-C comprising a first solar cell (photovoltaic element 1) comprising a first interconnector (107) with a portion extending from an edge of the first solar cell (Figures 2B-2C and [149]) and a second solar cell (photovoltaic element 2) with a second interconnector (109) with a portion extending from an edge of the second solar cell (Figure 2B-2C and [149]), wherein the extending portions of the first and second interconnectors overlap each other (Figure 2B and 2C and [149]) and one or more joints (110) between and directly coupling the extending portions of the first (107) and second (109) interconnectors ([150]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the second conductive busbar interconnector of Rose such that 
	
Rose does not explicitly disclose that the first and second conductive busbar interconnectors are made of a conductive foil.

Funakoshi discloses an inter-connector for back contact solar cells made of an aluminum foil having a thickness of 10 microns ([122]). 
	
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a 10 micron thick aluminum foil as the first and second conductive busbar interconnectors in the device of Rose, as taught by Funakoshi, because aluminum foil has a high conductivity and is a known material for use as a solar cell inter-connector and such a combination would result in nothing more than the use of a known material for its intended use in a known environment to accomplish an entirely expected result.

Modified Rose does not disclose that the first and second solar cells comprises doped polysilicon regions on the back side and wherein the first and second conductive foils are coupled to the doped polysilicon regions. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the doped diffusion regions in the first and second solar cells of modified Rose with the doped polysilicon regions disposed on the back of the silicon substrate, as taught by Manning, because such a modification would amount to nothing more than the simple substitution of one known back contact solar cell structure for another to obtain predictable results.

Regarding claim 36, modified Rose discloses all of the claim limitations as set forth above. Modified Rose additionally discloses a third portion of the first conductive foil, the third portion extending from the edge of the first solar cell; a third portion of the second conductive foil, the third portion extending from the edge of the second solar cell; and wherein the interconnect structure comprises the third portion of the first conductive foil and the third portion of the second conductive foil, one or more joints coupling the third portion of the first conductive foil and the third portion of the second conductive foil (The third portion of the first and second conductive foils is a portion of the extending portion and a portion of the joined portion. It is noted that the term “portion” is broad and the extending and joining portions of the first and second conductive foils of modified Rose have many “portions”.).



Regarding claim 38, modified Rose discloses all of the claim limitations as set forth above. Funakoshi additionally discloses that the first conductive foil includes aluminum ([122]).

Regarding claim 39, modified Rose discloses all of the claim limitations as set forth above. Rose additionally discloses a gap between the first solar cell and the second solar cell (Figure 3A).

Regarding claim 40, modified Rose discloses all of the claim limitations as set forth above. Rose additionally discloses that the one or more joints (connection joint 924) comprises a region selected from a group consisting of a weld region, a solder region and a thermally compressed region (solder, [42] and claims 2 and 14).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot as a result of the new grounds of rejection and the addition of the Manning reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726